Citation Nr: 0639656	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-43 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
hearing loss.

2.  Entitlement to an increased rating for left knee 
degenerative joint disease, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California that denied the veteran's claims of 
entitlement to increased ratings for right ear hearing loss, 
currently rated zero percent disabling, and left knee 
degenerative joint disease, currently rated 10 percent 
disabling.  The veteran perfected a timely appeal of these 
determinations to the Board.

In an April 2005 rating decision, the RO granted the veteran 
service connection for medial collateral ligament laxity of 
the left knee, and assigned a separate 10 percent rating for 
that disability.


FINDINGS OF FACT

1.  The veteran has Level I hearing in the right ear and not 
have total deafness in the left ear.

2.  Considering the veteran's current range of motion in the 
left knee, as well as the additional functional loss due to 
pain, weakness, excess fatigability, and incoordination not 
contemplated in the rating criteria, the veteran's 
degenerative joint disease of the left knee does not more 
closely approximate flexion limited to 30 degrees than 
flexion limited to 45 degrees, or extension limited to 15 
degrees than extension limited to 10 degrees.






CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear 
hearing loss have not been met. 38 U.S.C.A. § 1155, 1160 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.383, 4.85, 
Diagnostic Code 6100, 4.86 (2002, 2006).

2.  The criteria for a rating in excess of 10 percent for 
left knee degenerative joint disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
July 2003 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim 
and of his and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit any relevant 
evidence and/or information in his possession to the AOJ. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claims for increased ratings, any questions as to 
the appropriate effective dates to be assigned are rendered 
moot.  Therefore, despite the inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, two VA audiological examinations, two VA 
joint examinations, a letter from the veteran's physician, 
and written statements by the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

II.  Increased Ratings

The veteran asserts that he is entitled to a rating in excess 
of zero percent for his right ear hearing loss, and a rating 
in excess of 10 percent for his left knee degenerative joint 
disease.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A.  Right ear hearing loss

The assignment of disability ratings for hearing impairment 
are to be derived by mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In cases in which the evaluation of 
hearing loss is at issue, an examination for VA purposes must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test and a pure tone 
audiometry test.  Examinations are conducted without the use 
of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the discrimination percentage 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent eleven categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
is determined for an ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  For 
example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  38 C.F.R. § 4.85(b).

In cases of service-connected bilateral hearing loss, the 
percentage evaluation is found on Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

The method for evaluating unilateral hearing loss was amended 
shortly after the veteran filed his increased rating claim.  
38 U.S.C.A. § 1160 was amended by the Veterans Benefits Act 
of 2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 
2821, effective December 6, 2002.

Under the prior version of 38 U.S.C.A. § 1160, implemented at 
38 C.F.R. § 3.383 (2002), compensation is payable for the 
combinations of service-connected and nonservice-connected 
disabilities specified in paragraphs (a)(1) through (a)(5) of 
that section as if both disabilities were service-connected, 
provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  Under 38 
C.F.R. § 4.85(f) (2001), where service connection is in 
effect for hearing impairment in only one ear, the auditory 
acuity in the nonservice-connected ear is considered to be 
normal unless there is profound deafness in that ear.  38 
C.F.R. § 4.85(f) further provided that a nonservice-connected 
ear will be assigned a Roman numeral designation of "I," 
subject to the provisions of § 3.383.

38 U.S.C.A. § 1160 was amended by the Veterans Benefits Act 
of 2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 
2821, effective December 6, 2002.  In particular, the phrase 
"total deafness" in the nonservice-connected ear was changed 
to "deafness."  If the service-connected ear is 10 percent or 
more disabling, the deafness of the nonservice-connected ear 
(whether total or partial) is considered in assigning the 
proper rating.  Congressional documents concerning enactment 
of Pub. L. 107-330 indicate that the intention was to 
overrule Boyer and to allow VA to consider the hearing 
impairment of the nonservice-connected ear when assigning a 
rating.  See Senate Report 107-234 (August 1, 2002).  38 
C.F.R. § 3.383 has been amended to incorporate the changes to 
38 U.S.C.A. § 1160, and the amendment was retroactively 
effective to December 6, 2002. See 69 Fed. Reg. 48,148 
(August 9, 2004).

As noted in the supplementary information accompanying the 
regulatory amendment, "deafness" is not currently defined in 
VA regulations except in reference to the severest degrees of 
hearing loss.  See 69 Fed. Reg. 48,148 (August 9, 2004).  
Dorland's Medical Dictionary, 28th edition, defines 
"deafness" as "lack of the sense of hearing, or profound 
hearing loss."  Moderate loss of hearing is often called 
hearing loss.  Id.  VA noted that while Congress intended to 
eliminate the requirement of total deafness in both ears 
before applying the paired organ exception, a veteran must 
have a specified degree of hearing loss independently ratable 
in the service-connected ear, i.e., 10 percent or more, 
before nonservice-connected hearing disability in the other 
ear can be considered for compensation.

The veteran underwent a VA audiological evaluation most 
recently in March 2005, which showed that the pure tone 
hearing threshold levels at 1000, 2000, 3000, and 4000 hertz 
were respectively 5, 0, 55, and 60 on the right; and 5, 0, 
25, and 30 on the left.  The results of that examination 
revealed an average puretone threshold hearing level of 30 dB 
for the right ear, and 15 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in his right ear and 96 percent in his left ear.

Application of table VI to these scores results in a Roman 
numeral designation of "I" for the right ear.

The veteran in this case does not have total deafness in the 
nonservice-connected ear.  Therefore, under the prior version 
of the law, since only the veteran's right ear is service-
connected and he is not totally deaf in his left ear, the 
hearing acuity of his left ear is considered normal.  
VAOPGCPREC 32-97; see also Boyer v. West, 11 Vet. App. 477, 
479-80 (1998), aff'd Boyer v. West, 210 F.3d 1351 (2000). 
Accordingly, a designation of Level "I" is assigned for his 
left ear. 

Under the amended version of the law, to have an 
independently compensable hearing loss disability in the 
service-connected ear, the veteran would have to be assigned 
a numeral designation of at least X.  See Table VII.  Since 
the highest numeral designation for the veteran's right ear 
is I, then he does not have sufficient hearing loss in the 
service-connected right ear to warrant considering the 
impaired hearing in the nonservice-connected left ear when 
rating his disability.  The left ear is therefore assigned a 
Level "I" designation.

Hence, under both the prior and amended versions of the law, 
the vetearn's hearing acuity warrants Level "I" 
designations for both ears.  When applied to Table VII, the 
numeric designations of "I" for both ears translates to a 
zero percent evaluation.  Thus, an evaluation in excess of 0 
percent for right ear hearing loss is not warranted in this 
case.

The Board is aware that the veteran may feel that his right 
ear hearing loss is more disabling than a 0 percent 
evaluation reflects.  The veteran's lay assertions of 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).



B.  Left knee degenerative joint disease

The veteran's left knee degenerative joint disease is rated 
under Diagnostic Code 5003 for degenerative arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Limitation of knee motion is rated under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, the following 
evaluations are assignable for limitation of leg flexion: 
zero percent for flexion limited to 60 degrees, 10 percent 
for flexion limited to 45 degrees, 20 percent for flexion 
limited to 30 degrees, and 30 percent for flexion limited to 
15 degrees.  Under Diagnostic Code 5261, the following 
evaluations are assignable for limitation of leg extension: 
zero percent for extension limited to 5 degrees, 10 percent 
for extension limited to 10 degrees, 20 percent for extension 
limited to 15 degrees, 30 percent for extension limited to 20 
degrees, 40 percent for extension limited to 30 degrees, and 
50 percent for extension limited to 45 degrees.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

On VA examination in March 2005, flexion of the veteran's 
left knee was noted to be 115 degrees, and extension was 
noted to be to 0 degrees.  The examiner indicated that the 
DeLuca factor of the veteran's left knee was 20 percent, and 
noted that joint function was limited by pain and secondarily 
by fatigability, lack of endurance, and loss of coordination 
secondary to giving out.

Considering the veteran's current range of motion in the left 
knee, as well as the additional functional loss due to pain, 
weakness, excess fatigability, and incoordination not 
contemplated in the rating criteria, the Board finds that the 
veteran's degenerative joint disease of the left knee does 
not more closely approximate a rating of 20 percent under 
Diagnostic Code 5260 or 5261 than a 10 percent rating under 
those diagnostic codes.  Therefore, a rating in excess of 10 
percent is not warranted under any of Diagnostic Codes 5260, 
5261, or 5003.

The Board notes that on VA examination in March 2005, the 
veteran was noted to have slight laxity of the medial 
collateral ligament (MCL) of the left knee.  As the RO has 
given the veteran a separate disability rating for such MCL 
laxity under Diagnostic Code 5257, the Board finds that any 
incoordination, pain, or functional loss due to such laxity 
or the veteran's knee giving out are symptoms to be 
considered in rating the veteran's MCL laxity under 
Diagnostic Code 5257, and are not properly considered by the 
Board in the instant matter.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Extra-Schedular Consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
right ear hearing loss and left knee degenerative joint 
disease so as to warrant assignment of increased ratings on 
an extra-schedular basis.  Although the veteran has suggested 
that his left knee degenerative joint disease has interfered 
with his job as a truck driver by limiting certain physical 
aspects of his job, there is no showing in the record that 
either disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations), necessitated frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence these factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.  Entitlement to a compensable rating for right ear hearing 
loss is denied.

2.  Entitlement to an increased rating for left knee 
degenerative joint disease, currently rated 10 percent 
disabling, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


